ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Randall Edward Gottschalk committed professional misconduct, namely, making false and/or fraudulent entries on billing records in multiple matters and making misrepresentations to lawyers at the law firm at which he was employed to conceal this conduct, in violation of Minn. R. Prof. Conduct 1.5(a), 4.1, and 8.4(c).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and two years of probation.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Randall Edward Gottschalk is publicly reprimanded and placed on two years of probation subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to . monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall authorize the release of information and documentation to verify compliance with the terms of this probation; and
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
M_ Alan C. Page Associate Justice